The petitioner, Walter Cavers, seeks his release from confinement in the State Penitentiary by this proceeding in habeas corpus.
This is the second action of this nature filed by this petitioner. See former opinion, In re Cavers, 79 Okla. Crim. 262,154 P.2d 106. The allegations of the petition in the instant case are substantially the same as those heretofore considered in the former opinion.
It is the rule of the court that where the Criminal Court of Appeals has denied an application for writ of habeas corpus, it will not ordinarily entertain a subsequent application for such writ on the same grounds or facts existing when the first application was made, whether *Page 296 
then presented or not. Ex parte Gray, 74 Okla. Crim. 200,124 P.2d 430; Ex parte Davis, 74 Okla. Crim. 75, 123 P.2d 300; Ex parte Berrie, 75 Okla. Crim. 115, 129 P.2d 88; Denton v. Hunt,79 Okla. Crim. 166, 152 P.2d 698; In re Edwards, 79 Okla. Crim. 259,154 P.2d 105.
The writ of habeas corpus is denied.
BAREFOOT, P. J., concurs. DOYLE, J., not participating.